Citation Nr: 1119954	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1942 to December 1947.  He is the recipient of the Combat Infantry Badge and the Purple Heart.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal in February 2008 and August 2009; however, in order to ensure compliance with due process, the Board finds that another remand is necessary.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the Board's prior remand instructions were not complied with, the Board is required to remand the appeal for further development.  Id; see also 38 C.F.R. § 19.9 (2010).  

Specifically, in August 2009, the Board found that the Veteran's claim of entitlement to service connection for right total hip replacement as secondary to the service-connected amputation of the right humerus distal end with loss of use of right foot due to muscle injury group XI and peroneal nerve paralysis, was inextricable intertwined with his claim for aid and attendance and remanded the appeal, in part, for adjudication of this issue prior to appellate review of the Veteran's SMC claim.  In this regard, the Board specifically ordered the agency of original jurisdiction (AOJ) to adjudicate the secondary service connection issue in the remand directives.     

Subsequent to the Board's remand, the AOJ afforded the Veteran a VA examination in June 2010 in order to ascertain whether his right total hip replacement was caused or aggravated by his service-connected right leg disability.  At such time, the examiner, a physician, opined that it was at least as likely as not that the Veteran's right total hip replacement was caused by or a result of his service-connected amputation of the right upper and lower extremities.  In a November 2010 addendum opinion, the VA examiner stated that he could not resolve the issue of whether the Veteran's right hip disorder is caused by his paralysis of the right lower extremity without resort to mere speculation as it was impossible to ascertain which of the multiple factors could have caused his right hip condition.  The examiner further indicated that it was impossible to quantify the amount of aggravation to the right hip by the Veteran's service-connected right leg condition.  

Despite the non-opinion provided by the VA examiner in the November 2010 addendum, the AOJ concluded in the March 2011 supplemental statement of the case that the Veteran's right hip disability was not shown to be related to his service-connected right leg disability and denied the claim for SMC based on aid and attendance.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner's conclusion that a diagnosis or etiology is not possible without resort to speculation is an opinion, and that the examiner must explain the basis for his or her conclusion before such opinion can be relied upon).  However the AOJ did not formally adjudicate the claim for secondary service connection.  As such, a remand is necessary in order for the AOJ to comply with the Board's remand directives and adjudicate the claim of entitlement to right total hip replacement as secondary to service-connected amputation of the right humerus distal end with loss of use of right foot due to muscle injury group XI and peroneal nerve paralysis.

Turning to the claim for SMC based on aid and attendance, as pointed out in the Board's prior remand, the Veteran is currently assigned SMC at the intermediate rate between 38 U.S.C.A. § 1114(l) and (m) on account of loss of use of one foot with loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place since December 1947.  38 C.F.R. § 3.350(f)(1)(iii).  In order to qualify for additional aid and attendance, the Veteran must meet the criteria for the maximum SMC rating at the "O" or "P" rate.  

While it is evident that the Veteran has a number of nonservice-connected disabilities that clearly impact on his ability perform the routine activities of daily living, not all of those disabilities may be summarily dismissed as having no effect on the current claim.  Specifically, 38 C.F.R. § 3.383 provides for special consideration of paired extremities and allows for compensation to be payable for the combination of service-connected and nonservice-connected disabilities, provided that the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  Id.  

In this case, the Veteran is service-connected for loss of use of the right foot, and recently underwent above the knee amputation on the left side (nonservice-connected) in October 2009, due to gangrene infection following private medical treatment.  Under 38 C.F.R. § 3.350(c)(1)(ii), the Veteran may be entitled to a rating at the "M" level for loss of use of both legs if the evidence showed complications preventing natural knee action.     

Additionally, the Board notes that with amputation of the left leg, the Veteran now has loss of use of three extremities.  Under 38 C.F.R. § 3.350(f)(5), a combination of loss of use of three extremities shall entitle a claimant to the next higher rate without regard to whether that rate is a statutory rate or an intermediate rate.  Id.  

The Board notes that the Veteran in this case, is a decorated, combat Veteran of World War II and is entitled, at the very least, to a thorough and sympathetic review of his claim.  The Board remanded the appeal on two prior occasions in order for the AOJ to adjudicate the outstanding claim of entitlement to secondary service connection for a right hip disorder which, if favorable to the Veteran, may very well provide additional monetary benefits.  See 38 C.F.R. § 3.350(f)(3) and (4).  To date, however, the Board's attempts to resolve this matter have been frustrated by the lack of any meaningful action, and must share in the responsibility for this failure.  It is with great regret that a final resolution to the Veteran's claim must delayed until the necessary development is completed.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should adjudicate the claim of entitlement to right total hip replacement as secondary to service-connected amputation of the right humerus distal end with loss of use of right foot due to muscle injury group XI and peroneal nerve paralysis.   

2.  Conduct any development necessary for the adjudication of the Veteran's SMC claim, to include affording him any VA examinations deemed necessary for consideration of his claim under 38 U.S.C.A. § 1114(r), (o), and (p) and 38 C.F.R. §§ 3.383 and 3.350.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's SMC claim should be readjudicated, to include consideration and discussion of 38 U.S.C.A. § 1114(r), (o), and (p) and 38 C.F.R. §§ 3.383 and 3.350.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

